Citation Nr: 1121807	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disorder. 

2.  Entitlement to service connection for a left knee disorder, including as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a low back disorder, also including as secondary to the service-connected right knee disability.

4.  Entitlement to a rating higher than 20 percent for the right knee disability.

(The Veteran had a temporary 100 percent convalescent rating for this right knee disability from October 16 to November 30, 2009.)

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The Veteran had active military service from February 1987 to April 1989.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The original claims file has been lost or misplaced.  The existing file is a rebuilt claims file, but there are no records in it dated earlier than January 2008.

In September 2008, the RO awarded the Veteran a temporary total (100%) rating effective August 8, 2008, to compensate him for his convalescence following reconstructive right knee surgery.  See 38 C.F.R. § 4.30 (2010) ("Paragraph 30").  His prior 20 percent rating for this disability resumed as of January 1, 2009.  In January 2009, however, the RO extended this temporary total rating to March 1, 2009, when the prior 20 percent rating resumed.

A July 2009 RO decision confirmed and continued this 20 percent rating, in addition to determining there was not new and material evidence to reopen the claim for service connection for the left knee disorder and denying the claims for service connection for a low back disorder and a TDIU.  The Veteran initiated an appeal of that decision by filing a timely notice of disagreement (NOD) in August 2009.  38 C.F.R. § 20.201 (2010); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

Another RO decision since issued in November 2009, during the pendency of his appeal, awarded another temporary total rating for his right knee disability to compensate him for his convalescence following additional right knee surgery.  This additional temporary total rating was in effect from October 16 to November 30, 2009; the prior 20 percent rating resumed as of December 1, 2009.  He received a statement of the case (SOC) concerning his claims in February 2010, and he submitted a substantive appeal (VA Form 9) in March 2010 to complete the steps necessary to perfect his appeal of his claims to the Board.  38 C.F.R. § 20.200.

In May 2011, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

During the hearing the Veteran asked to have his appeal advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010) and 38 U.S.C.A. § 7107(a)(2) (West 2002) because of financial hardship.  He cited the loss of his home, car, and a divorce requiring him to pay child support.  The Board has granted this motion.

In this decision the Board is reopening the claim for a left knee disorder because there is new and material evidence concerning this claim.  But rather than immediately readjudicating this claim and the others on their underlying merits, the Board instead is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  The Veteran, who had active military service from February 1987 to April 1989, previously filed a claim for service connection for a left knee disorder; the RO apparently denied that claim, but the date of that prior denial is unknown (though presumably sometime between April 1989 and August 2008) because the claims file, including that prior rating decision, has been lost or misplaced.

2.  Especially given the absence of that prior rating action in the file, there is additional evidence not previously considered that relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's prior decision denying service connection for a left knee disorder, if not appealed, is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening the claim for service connection for a left knee disorder on the basis of new and material evidence, and then remanding this claim for further development before readjudicating this claim on its underlying merits, the Board need not discuss at this juncture whether there has been 

compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This, instead, is better determined once the additional development of the claim on remand is completed.

The Veteran's file has been rebuilt since the original claims folder was lost or misplaced, and there is no indication of the specific reasons or bases for the prior denial of this claim or, for that matter, any indication of the date of that prior denial.  But because the Board in any event is reopening the claim on the basis of new and material evidence, the Board need not determine whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) since the claim is being reopened, regardless.  In Kent, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  Here, the Board is reopening the claim, regardless, so even were the Board to assume for the sake of argument that there has not been sufficient Kent notice, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, to be considered unduly prejudicial, a VCAA notice error must be outcome determinative of a claim).

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Left Knee Disorder

Irrespective of the RO's decision concerning whether there is new and material evidence, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, the Board determines there is new and material evidence, then the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

As already explained, the Veteran's claims folder has been lost or misplaced.  VA treatment records from January 2008 have been obtained, but the earliest record in the rebuilt claims folder of any significance is date stamped in August 2008.

In refusing to reopen the claim, the RO indicated this claim had been previously considered and denied.  But as the original claims folder has been lost or misplaced, the actual rating decision concerning that prior denial is not in the rebuilt file.  That said, the Veteran does not dispute there was a prior denial of this claim or that he did not file a timely appeal of that earlier decision denying this claim.  This is evident from his May 2011 videoconference hearing testimony.

So that prior decision is final and binding on him based on the evidence then of record (whatever evidence was then in the file).  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  However, as explained, VA adjudicators may reopen and review a claim that has been previously and finally denied if there is new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding petitions to reopen, as here, filed on or after August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence to be considered in making this new-and-material determination is that added to the record since the last final denial on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

A Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).


So establishing entitlement to service connection generally, though not always, requires:  (1) medical evidence of the claimed disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain diseases, such as arthritis, are considered chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year from the date of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Evidence in the rebuilt claims folder includes the results of X-rays showing slight narrowing of the left knee joint space, so suggestions of early-stage arthritis.  See Dorland's Illustrated Medical Dictionary 140 (28th ed. 1994).  Also, in April 2009, the Veteran complained of left knee pain during a VA medical examination, but the objective findings concerning this knee were normal, so unremarkable for any underlying disability to account for his pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  But the report of that examination did not reference the earlier March 2009 X-ray findings providing the radiographic evidence of joint space narrowing, albeit only to a slight extent.  Hence, there remains the possibility the Veteran has arthritis in this knee, even if only in the early stages.

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element - here, proof that he at least has current disability involving his left knee.  That is to say, the newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, 9 Vet. App. at 283 (1996).  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Inasmuch as there is new and material evidence, the claim for service connection for a left knee disorder is reopened.  It is important for the Veteran to understand, however, that the standard for reopening a claim is relatively low and does not necessarily indicate this claim ultimately will be granted, although of course this remains a possibility pending the results of the additional development of this claim on remand.


ORDER

The petition to reopen the claim for service connection for a left knee disorder is granted subject to the further development of this claim on remand.


REMAND

Additional development of the evidence is needed before the Board may properly adjudicate the claims for service connection for left knee and low back disorders, particularly since the Veteran is alleging these disorders were either directly incurred during his military service from injuries purportedly sustained in a motor vehicle accident at Camp Courtney in Japan or, alternatively, are secondary to (i.e., were caused or are aggravated by) his already service-connected right knee disability.  There also has to be further development of his claim for a rating higher 20 percent for this right knee disability, to reassess its severity.  And he and his representative readily acknowledged during the recent videoconference hearing in May 2011 that the remaining claim for a TDIU is entirely dependent on the outcome of these other claims, including especially in terms of establishing the Veteran has additional disability related to his military service so entitled to additional compensation that, in turn, would provide the minimum rating required for consideration of a TDIU on a schedular (rather than extra-schedular) basis.  See 38 C.F.R. § 4.16(a) and (b). 

In other words, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one cannot be rendered until a decision concerning another).

A.  Service Connection for a Left Knee Disorder

As explained, the Board has reopened this claim of service connection for a left knee disorder because there is X-ray evidence of narrowing of the joint space in this knee to possibly account for the Veteran's complaints of persistent pain.  In his recent May 2011 hearing testimony, he alleged this disability is at least partly the result of injuries he sustained in a motor vehicle accident during service at Camp Courtney in Japan.  His service treatment records (STRs), however, and all other records prior to January 2008 are missing, and his claims folder resultantly has been rebuilt.  But in addition to claiming entitlement to service connection on a direct or presumptive-incurrence basis, he also contends that his left knee disorder is secondary to his already service-connected right knee disability, from having to overcompensate, such as when walking or standing or bearing any weight on this disabled knee.

Service connection is permissible on this alternatively alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a 
service-connected condition.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Supporting medical evidence generally is needed to associate a claimed disability with a service-connected condition.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination for a nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2010).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

So the Board is requesting a VA compensation examination of the Veteran's left knee for a medical nexus opinion concerning this determinative issue of causation, including specifically terms of whether any current disability affecting this knee is the result of the injury purportedly sustained in the motor vehicle accident during service, or whether he had arthritis in this knee within one year of his discharge from service, or whether this disability alternatively was caused by his service-connected right knee disability or is being aggravated by it.


B.  Service Connection for a Low Back Disorder, also Including as Secondary to the Service-Connected Right Knee Disability

In the November 2009 rating decision, and in the February 2010 SOC, the RO references an October 2005 treatment record reportedly concerning a thoracic X-ray revealing findings suggestive of probable lumbar scoliosis.  The VA treatment records in the rebuilt claims folder, however, only go back to January 2008.  So, at least potentially, there is medical evidence of a current low back disorder, but no indication of the etiology of this disorder in terms of whether it is directly or secondarily related to the Veteran's military service since, like his left knee disorder, he alleges his low back disorder is perhaps partly the result of injuries he purportedly sustained in the motor vehicle accident during service at Camp Courtney in Japan and partly the result of compensating for the impairment attributable to his already service-connected right knee disability.

A medical examination and nexus opinion, therefore, also are required to determine the etiology of this claimed low back disorder and its potential relationship to his military service, including by way of his service-connected right knee disability.

C.  Rating Higher than 20 percent for the Right Knee Disability

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  The record is inadequate and the need for a more contemporaneous examination occurs when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a).  The last VA compensation examination of the Veteran's right knee was in March 2009 (the report of it is dated in April 2009), so in any event more than 2 years ago.  He since has undergone additional surgeries on this knee, in October 2009 (the reason the RO again assigned a temporary 100 percent convalescent rating), but apparently even more recently in October 2010 (his fourth procedure).  And, as he alleged in his even more recent May 2011 hearing testimony, this disability has continued to get progressively worse, indeed so much so that his doctors have even told him there is nothing more they can do to improve or help his situation.   Consequently, another examination is needed to reassess the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

The remaining claim for a TDIU, as mentioned, is inextricably intertwined so also must be remanded to avoid piecemeal adjudication of claims with common parameters.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).  See also Hoyer v. Derwinski, 1 Vet. App. 208 (1991) and Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information concerning any relevant evaluation or treatment he has received for the disabilities at issue since April 1989 (when his military service concluded).  This especially includes any records dated since January 2008 (which is the earliest dated record in the rebuilt claims file), such as any records pertaining to the additional surgery (the fourth procedure) he underwent for his right knee disability in October 2010 or thereabouts.  

Following receipt of this information (the list of the providers of this treatment, addresses and dates, etc.), and any necessary authorization to permit the release of confidential records, contact the physicians/facilities indicated to obtain these additional records.

This includes, but is not limited to, obtaining any relevant records from the VA Medical Centers (VAMCs) in Fayetteville, Arkansas, and Wichita, Kansas.

Document all attempts to procure these records and, for any records that cannot be obtained, and it is determined that further efforts to obtain them would be futile, make an express declaration to this effect in the claims file (i.e., prepare a formal memorandum on the unavailability of any identified records).  The Veteran and his representative also must be appropriately notified.  See 38 C.F.R. § 3.159(c) and (e).

2.  Make another attempt to locate the Veteran's service treatment and personnel records from the National Personnel Records Center (NPRC) or any other appropriate source or repository, including the missing claims file that existed prior to August 2008.  All responses must be documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Upon receipt of all additional evidence, schedule a VA compensation examination for medical nexus opinions concerning the etiology of the Veteran's left knee and low back disorders, and to additionally reassess the severity of his right knee disability and for an opinion concerning whether he is unemployable on account of service-connected disability.

(i) Regarding the left knee and low back disorders, the examiner especially needs to indicate the likelihood (very likely, as likely as not, or unlikely) these disorders are either:  (1) the results of diseases contracted or injuries sustained during the Veteran's military service from February 1987 to April 1989, including any injuries he may have sustained in a purported motor vehicle accident at Camp Courtney in Japan; (2) if involving arthritis, alternatively manifested to a compensable degree of at least 10-percent disabling within the one-year presumptive period following his service - meaning by April 1990; or (3) are secondary to, meaning either caused or aggravated by, his service-connected right knee disability.

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  Be aware that, at the time of this remand, the Veteran's claims file is lost or missing; there is only the rebuilt file that does not contain all relevant records.

Therefore, for purposes of providing this requested medical nexus opinion, the examiner should in effect presume the Veteran sustained injuries to his left knee and low back during his military service, as alleged in the motor vehicle accident, and determine the likelihood (very likely, as likely as not, or unlikely) these claimed disorders are a consequence or, alternatively, secondary to his already service-connected right knee disability.

Hence, the VA examiner must remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Because the Veteran's service treatment and personnel records are unavailable, through no fault of his, there necessarily will not be any documentation of these claimed injuries in service.

The Board ultimately will have to assess the Veteran's credibility (not just competency) regarding this claimed event in service and any injuries that may have resulted, to determine the probative value of his lay testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, however, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

(ii) Regarding the evaluation of the right knee, the examiner must measure the range of motion in this knee and conduct testing for instability to assist the Board in determining whether the Veteran is entitled to an additional, i.e., separate rating under DC 5003 (arthritis), that is, apart from the rating he already has for the instability in this knee under DC 5257.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 
9-98 (August 14, 1998).  The range of motion testing will also permit the Board to determine whether the Veteran is entitled to separate ratings for limitation of flexion and extension of this knee. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The examiner also should address whether there is additional functional impairment of the right knee, above and beyond any limitation of motion shown, due to pain/painful motion, premature or excess fatigability, weakness or incoordination and, if possible, should try and quantify this additional impairment in terms of how it further reduces the range of motion, such as during prolonged, repeated use of this knee or when the Veteran's symptoms are most problematic ("flare ups").

(iii) Still additional medical comment is needed concerning whether the Veteran's service-connected right knee disability precludes him from obtaining and maintaining substantially gainful employment if considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected.  

At the time of this decision, the right knee disability is the Veteran's only service-connected disability - rated as 20-percent disabling (but with prior 100 percent ratings, though just temporary, to compensate him for his convalescences following surgeries).

*The examiner should also bear in mind, however, that the Veteran has the additional claims pending to also establish his entitlement to service connection for his left knee and low back disorders, which, if eventually granted, would also have to be considered in making this employability determination.

All diagnostic testing and evaluation needed to make these important determinations regarding etiology, severity and employability should be performed.  The examiner must discuss the rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on his pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


